Citation Nr: 0813796	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 2006 RO decision, which denied service 
connection for PTSD and wounds.  The veteran subsequently 
filed a notice of disagreement with the RO's decision only as 
to the denial of service connection for PTSD.  Thus, the 
issue of service connection for wounds is not currently on 
appeal and will not be discussed in the following decision.

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript has been associated 
with the file.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The May 2006 letter also told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, it is noted that the veteran 
was informed of rating and effective date matters in a 
February 2007 Statement of the Case, and given an opportunity 
to respond. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, service 
personnel records, and VA medical records are in the file.  
Though a July 2006 response to a VA records request noted 
that medical records were unavailable for the veteran because 
OSHA had deemed them contaminated and a hazard to public 
health, these records nonetheless seem to be in the claims 
file.  Even if these records are not in the file, however, 
the Board finds that there is no evidence that any 
information contained in them is relevant to the issue on 
appeal, and thus any failure to procure the records is non-
prejudicial.  The veteran also has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has PTSD is his own statements.  The veteran has received VA 
treatment for a number of physical conditions, and none of 
the medical reports bears a diagnosis of PTSD.  As there is 
no medical evidence that the veteran has PTSD, the Board 
concludes that an examination is not necessary to the 
resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection for PTSD

The veteran contends that he suffers from PTSD as a result of 
service in Vietnam.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the evidence shows the veteran has no current 
diagnosis of PTSD; he has never received such a diagnosis; 
and he does not contend that he has ever received such a 
diagnosis.  

His service medical records are absent any complaints, 
findings, or treatment of mental illness, and his May 1972 
separation examiner noted that both his neurologic and 
psychiatric systems were normal.

After service, in April 1977, the veteran filed a claim for 
service connection for a nervous condition.  Treatment 
records obtained in the development of that claim, including 
April and May 1977 VA treatment reports, reflect diagnoses of 
acute drug-induced paranoid psychosis, extrapyramidal 
syndrome secondary to psychotropic drug use, personality 
disorder, acute paranoid schizophrenia, and drug dependence.  
Recent VA treatment records, dated from September 2003 to 
September 2006, reflect only diagnoses of depression 
(including with anxious features) and cocaine dependence.  No 
available medical evidence of record makes mention of PTSD.  
Furthermore, the veteran testified at his March 2008 
videoconference hearing that no one had ever given him a 
diagnosis of PTSD and that it was only his personal feeling 
that he had PTSD.  The Board notes that the veteran, as a lay 
person, has not been shown to be capable of drawing medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
Because the medical evidence does not establish that the 
veteran has a diagnosis of PTSD in this case, the Board finds 
that the veteran is not entitled to service connection for 
PTSD.  See Id.

As the evidence clearly shows that the veteran does not have 
a current diagnosis of PTSD, the matter of whether there are 
verified service stressors need not be addressed.  The Board 
does point out, however, that despite the veteran's 
allegations of combat service, he is in not in receipt of any 
combat decorations.  Notably, his military occupational 
specialty was that of a tractor trailer operator.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


